The appellants moved to modify the mandate, and the respondents moved for a rehearing.
The appellants contended, inter alia, that, the court having decided defendants liable for the penalty and interest imposed by sec. 1117, Stats. 1898, the court erred in directing judgment to be entered therefor, asserting that the prayer for relief demanded more, viz., the money withheld together with five per cent, damages and ten per cent, interest from; the day payment should have been made on the balance of unsettled taxes due from the town treasurer, together with tern per cent, damages and ten per cent, interest from the time' the town treasurer failed, on demand, to pay over the public; moneys collected and received by him.
The motions were denied, and the following amendment to the mandate was filed, on May 2, 1905:
By the Court. — The judgment and mandate of this court rendered March 14, 1905, is now amended so as to read as follows, viz.:
Judgment reversed, and cause remanded with directions to enter judgment in favor of plaintiffs and against all the defendants for the sum of $1,500, together with five per cent, damages and interest at the rate of ten per cent, per annum from March 15, 1902, as also for costs.